Citation Nr: 0517062	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for left 
temple scar, status post cyst removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from July 1997 to 
July 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO), which, in pertinent part, 
granted the veteran entitlement to service connections for a 
left temple scar, status post cyst removal, rated 
noncompensably disabling.  The veteran has disagreed with the 
disability rating assigned. 

This case was previously before the Board and, in September 
2003 and November 2004, it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.  While in remand 
status, in March 2005 the RO granted the veteran separate 
service connection for the removal of the frontalis muscle, 
left resulting and assigned a non-compensable rating.  The 
appellant has not appealed this decision.  As such, this 
issue is not before the Board for appellate consideration. 


FINDING OF FACT

The left temple scar, which measures 1/8th of an inch in 
width and 7/8th of an inch in length, is stable, 
asymptomatic, and no more than slightly disfiguring.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left 
temple scar, status post cyst removal have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Part 4, 
Diagnostic Codes 7800, 7803, 7804 and 7805 (2002 and 2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate her claim.  The veteran was provided a copy 
of the rating decision noted above, a December 2001 statement 
of the case and supplemental statements of the case dated in 
September 2002, June 2004, and March 2005.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding her claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on her behalf.  

Further, in letters dated in March 2003, January 2004, and 
March 2004 the RO specifically informed the veteran of the 
information and evidence needed from her to substantiate her 
claim, evidence already submitted and/or obtained in her 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
her claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to her since service 
have been obtained and associated with her claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the VCAA letters dated no earlier than 
March 2003 were mailed to the veteran subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any pertinent evidence in her possession pertinent to her 
claims not previously submitted as required by 38 C.F.R. 
§ 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to her case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that in April 1999 
the veteran underwent an excision of a 3 x 3 cm mass over the 
left eyebrow arising from the frontalis muscle.  Post 
surgical follow-up in May 1999 noted a residual 1.5 cm scar 
with trace edema.

On her initial post service VA examination in March 2001, it 
was noted that the veteran had a cyst removed from the left 
forehead above the eyebrow. It was further noted that 
subsequent to this surgery the veteran has not been able to 
move her eyebrow.  No related residual pain was noted.  
Physical examination of the veteran head was unremarkable 
except for a well-healed 2.5 cm scar slightly above the left 
eyebrow.  The examiner stated that this was barely visible.  
The veteran was able to move her right eyebrow up and down.  
The left eyebrow was immobile.

As noted above, service connection for scar left temple 
status post cyst removal was granted by an RO rating action 
dated in June 2001.  This disorder was rated as 
noncompensably disabling under diagnostic code 7800 of VA's 
Schedule for Rating Disabilities (Rating Schedule).

A VA examination was conducted in February 2005.  The 
clinical history reflects that the veteran underwent an 
incisional biopsy of a 3 x 3 cm nodule in the left forehead 
just superior to the left eyebrow.  He noted that the nodule 
was found to be a solid mass arising from the frontalis 
muscle and that it was excised in toto.  The examiner stated 
that the veteran healed well following her surgery and had 
done well since then.  

On physical examination, the veteran was found to have 
limited ability to move the left eyebrow up and down, as 
compared to the right.  The veteran's scar was found to be 
barely visible and to measure approximately 1/8th of an inch 
in width and 7/8th of an inch in length.  It was described by 
the examiner as superficial.  It was not tender or painful.  
It was not unstable.  

The examiner reported that the scar resulted in minimal 
dyspigment and hidden by the veteran's hairline unless the 
hair is pulled back.  There was no unsightly deformity of the 
eyelids.  The scar was very minimally elevated and was not 
depressed.  It was not adhering to the underlying tissue.  It 
was not hypo or hyperpigmented.  There was no abnormal 
texture except the scar was slightly shiny.  There was no 
obvious underlying soft tissue missing.  The skin was not 
indurated or inflexible.  The examiner stated that the 
movement of the left eyebrow was due to removal of most of 
the frontalis muscle, which the mass was embedded in.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, where the question for consideration 
involves the propriety of the initial evaluation assigned, as 
in the this case, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.
 
Under the regulations in effect prior to August 30, 2002, a 
zero percent disability rating is warranted for scars of the 
head, face, or neck that are slightly disfiguring. A 10 
percent disability rating is warranted for scars that are 
moderately disfiguring. A 30 percent evaluation requires 
severe disfigurement, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  When 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast or the like, a 10 percent 
rating may be increased to a 30 percent rating. 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating. 
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating. 
Scars may also be rated on limitation of function of part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002).

Effective on August 30, 2002, the regulations pertinent to 
the rating of skin disorders were revised. As her appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration under both sets of 
regulations.

For disfigurement of the head face, or neck, the following 
ratings apply for the indicated criteria.  An 80 percent 
evaluation is warranted if with visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  

A 50 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  

A 30 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 10 percent 
evaluation is warranted for one characteristic of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003).

The following notes follow and apply to Diagnostic Code 7800 
(2003). Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under section 4.118, are: Scar 5 or 
more inches (13 or more cm.) in length.  Scar at least one- 
quarter inch (0.6 cm.) wide at widest part.  Surface contour 
of scar elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  

Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.).  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate. Note (3): Take into consideration 
unretouched color photographs when evaluating under these 
criteria.

Superficial, unstable, scars warrant a 10 percent disability 
rating. Diagnostic Code 7803 (2003).  Associated Notes 1 and 
2 indicate that an unstable scar is one which for any reason, 
has a frequent loss of covering of skin over the scar, and 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Superficial scars that are painful on 
objective demonstration also warrant a 10 percent disability 
rating.  Diagnostic Code 7804 (2003).  Scars may also be 
rated on limitation of function of part affected. Diagnostic 
Code 7805 (2003).

The veteran contends that her service-connected residuals of 
a left temple scar are more disabling than currently 
evaluated.  However, the post service medical records, 
including the recent VA examination shows that the scar is 
superficial, measures 1/8th of an inch in width and 7/8th of 
an inch in length, and is no more than slightly disfiguring.  
The scar is not result in hyper-pigmentation in an area 
exceeding six square inches

The evidence does not show that the scar is tender, painful, 
poorly nourished, unstable or involves repeated ulcerations.  
As previously indicated a separate rating has been assigned 
for removal of the frontalis muscle.  There is no evidence 
that the scar results in any additional functional 
impairment.  Hence, a compensable rating is not warranted 
under either the old or new criteria

In view of the above, the Board concludes that an evaluation 
in excess of that currently assigned by the RO is not 
warranted.  Here we note that the severity of the veteran's 
left temple scar has not varied significantly during the 
course of this appeal.  Thus, a "staged rating" for this 
disability is not warranted.  Fenderson.

In reaching the foregoing decisions, the Board has been 
cognizant of the "benefit of the doubt rule." However, as the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case. See 38 C.F.R. § 3.102 (2004).


ORDER


An initial compensable evaluation for left temple scar, 
status post cyst removal is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


